 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
BY AND AMONG
SOLAR POWER, INC.,
THE INVESTORS LISTED ON
THE SCHEDULE OF INVESTORS
ATTACHED HERETO AS EXHIBIT A,
AND
THE SHAREHOLDERS OF SOLAR POWER, INC.,
LISTED ON THE SCHEDULE
OF PARTICIPATING SHAREHOLDERS
ATTACHED HERETO AS EXHIBIT B.
DATED: DECEMBER ___, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
 
            Article I DEFINITIONS      2  
1.1
  Definitions     2  
 
            Article II PURCHASE AND SALE     6  
2.1
  Closing     6  
2.2
  Closing Deliveries     6  
 
            Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY     7  
3.1
  Subsidiaries     7  
3.2
  Organization and Qualification     7  
3.3
  Authorization; Enforcement     7  
3.4
  No Conflicts     8  
3.5
  The Securities     8  
3.6
  Capitalization     8  
3.7
  SEC Reports; Financial Statements     9  
3.8
  Material Adverse Effect     9  
3.9
  Absence of Litigation     10  
3.10
  Compliance     10  
3.11
  Title to Assets     10  
3.12
  No General Solicitation; Placement Agents' Fees     10  
3.13
  No Integration     11  
3.14
  Private Placement     11  
3.15
  Eligibility for Registration     11  
3.16
  Listing and Maintenance Requirements     11  
3.17
  Registration Rights     11  
3.18
  Application of Takeover Protections     11  
3.19
  Disclosure     12  
3.20
  Acknowledgment Regarding Investors' Purchase of Securities     12  
3.21
  Patents and Trademarks     12  
3.22
  Insurance     13  
3.23
  Regulatory Permits     13  
3.24
  Transactions With Affiliates     13  
3.25
  Internal Accounting Controls     13  
3.26
  Sarbanes-Oxley Act     13  
3.27
  Foreign Corrupt Practices     13  
3.28
  Indebtedness     14  
3.29
  Employee Relations     14  
3.30
  Labor Matters     15  
3.31
  Environmental Laws     15  
3.32
  Subsidiary Rights     15  
3.33
  Tax Status     15  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Cont.)

                      Page  
 
           
3.34
  Regulation M Compliance     15  
3.35
  Disclosure Controls and Procedures     16  
 
            Article IV REPRESENTATIONS AND WARRANTIES OF THE PARTICIPATING
SHAREHOLDERS     16  
4.1
  Ownership of Capital Stock     16  
4.2
  Authority of the Participating Shareholders     16  
4.3
  Absence of Litigation     17  
4.4
  SEC Reports     17  
4.5
  No General Solicitation; Placement Agents' Fees     17  
 
            Article V REPRESENTATIONS AND WARRANTIES OF THE INVESTORS     17  
5.1
  Organization; Authority     17  
5.2
  No Public Sale or Distribution     18  
5.3
  Investor Status     18  
5.4
  Experience of Such Investor     18  
5.5
  Access to Information     18  
5.6
  No Governmental Review     18  
5.7
  No Conflicts     19  
5.8
  Prohibited Transactions     19  
5.9
  Restricted Securities     19  
5.10
  Legends     19  
5.11
  No Legal, Tax or Investment Advice     19  
5.12
  Brokers or Finders     20  
 
            Article VI OTHER AGREEMENTS OF THE PARTIES     20  
6.1
  Transfer Restrictions     20  
6.2
  Furnishing of Information     22  
6.3
  Integration     22  
6.4
  Reservation of Securities     22  
6.5
  Securities Laws Disclosure; Publicity     22  
6.6
  Use of Proceeds     23  
6.7
  Form D; Blue Sky Filings     23  
6.8
  Covenant Regarding No Offerings     23  
 
            Article VII CONDITIONS     23  
7.1
  Conditions Precedent to the Obligations of the Investors     23  
7.2
  Conditions Precedent to the Obligations of the Company     24  
7.3
  Conditions Precedent to the Obligations of the Participating Shareholders    
24  
 
            Article VIII REGISTRATION RIGHTS     25  
8.1
  Registration Statement     25  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Cont.)

                      Page  
8.2
  Registration Procedures     27  
8.3
  Registration Expenses     30  
8.4
  Indemnification     30  
8.5
  Dispositions     33  
8.6
  No Piggyback on Registrations     33  
8.7
  Piggy-Back Registrations     33  
 
            Article IX MISCELLANEOUS     34  
9.1
  Termination     34  
9.2
  Fees and Expenses     34  
9.3
  Entire Agreement     34  
9.4
  Notices     34  
9.5
  Amendments; Waivers     35  
9.6
  Construction     35  
9.7
  Successors and Assigns     35  
9.8
  Persons Entitled to Benefit of Agreement     35  
9.9
  Governing Law; Venue; Waiver of Jury Trial     36  
9.10
  Survival     36  
9.11
  Execution     36  
9.12
  Severability     36  
9.13
  Rescission and Withdrawal Right     36  
9.14
  Replacement of Securities     37  
9.15
  Remedies     37  
9.16
  Payment Set Aside     37  
9.17
  Adjustments in Share Numbers and Prices     37  
9.18
  Independent Nature of Investors' Obligations and Rights     37  
 
           
EXHIBITS:
           
A
  Schedule of Investors        
B
  Schedule of Participating Shareholders        
C
  Instruction Sheet for Investors        
D-1
  Opinion of Company Corporate Counsel        
D-2
  Opinion of Company PRC Counsel        
D-3
  Opinion of Company Hong Kong Counsel        
E
  Plan of Distribution        
F
  Company Transfer Agent Instructions        
G
  Form of Warrant        

iii



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December ___,
2007, by and among Solar Power, Inc., a California corporation with headquarters
located at 1115 Orlando Avenue, Roseville, California 95661 (the “Company”), the
investors listed on the Schedule of Investors attached hereto as Exhibit A
(individually, an “Investor” and collectively, the “Investors”), and the
shareholders of the Company listed on the Schedule of Participating Shareholders
attached hereto as Exhibit B. (individually a “Participating Shareholder” and
collectively, the “Participating Shareholders”).
BACKGROUND
     A. The Company wishes to sell to the Investors, upon the terms and
conditions stated in this Agreement, an aggregate of                      shares
(the “Company Shares”) of the common stock, par value $0.0001 per share, of the
Company (the “Common Stock”).
     B. The Participating Shareholders wish to sell to the Investors, upon the
terms and conditions stated in this Agreement, an aggregate of 300,000 shares of
Common Stock held by such Participating Shareholders as set forth on Exhibit B
(the “Affiliate Shares”).
     C. Each Investor, severally and not jointly, wishes to purchase, upon the
terms and conditions stated in this Agreement (i) from the Company and the
Participating Shareholders, that aggregate number of shares of Common Stock set
forth opposite such Investor’s name under the column entitled “Common Shares” on
the Schedule of Investors attached hereto as Exhibit A (which aggregate amount
for all Investors together shall be equal to the sum of the Affiliate Shares and
the Company Shares which is                      shares of Common Stock and
shall collectively be referred to herein as the “Common Shares”) and (ii) from
the Company, the warrants, in substantially the form attached hereto as
Exhibit G (the “Warrants”) to acquire up to that number of additional shares of
Common Stock set forth opposite such Investor’s name under the column entitled
“Warrant Shares” on Exhibit A (the shares of Common Stock issuable upon exercise
of or otherwise pursuant to the Warrants, collectively, the “Warrant Shares”).
     D. The Company and each Investor are executing and delivering this
Agreement to provide for the sale and purchase of the Company Shares in reliance
upon the exemption from registration afforded by Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”), and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act.
     E. Each Participating Shareholder and each Investor are executing and
delivering this Agreement to provide for the sale and purchase of the Affiliate
Shares in reliance upon Section 4(2) of the Securities Act.
     F. The Common Shares, the Warrants and the Warrant Shares issued pursuant
to this Agreement are collectively referred to herein as the “Securities.”

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, the Investors and the
Participating Shareholders agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
          (a) “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144
under the Securities Act.
          (b) “Affiliate Shares” has the meaning set forth in the preamble.
          (c) “Agent” has the meaning set forth in Section 3.12.
          (d) “Agreement” has the meaning set forth in the Preamble.
          (e) “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
          (f) “Closing” means the closing of the purchase and sale of the
Securities pursuant to Article II.
          (g) “Closing Date” means the date and time of the Closing and shall be
on such date and time as is mutually agreed to by the Company and each Investor.
          (h) “Company” has the meaning set forth in the Preamble.
          (i) “Company Counsel” means Weintraub Genshlea Chediak Law
Corporation.
          (j) “Common Shares” has the meaning set forth in the Preamble.
          (k) “Common Stock” has the meaning set forth in the Preamble.
          (l) “Contingent Obligation” has the meaning set forth in Section 3.28.
          (m) “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Common Stock.
          (n) “Disclosure Materials” has the meaning set forth in Section 3.7.
          (o) “Effective Date” means the date that the Registration Statement is
first declared effective by the SEC.

2



--------------------------------------------------------------------------------



 



          (p) “Effectiveness Period” has the meaning set forth in
Section 8.1(b).
          (q) “8-K Filing” has the meaning set forth in Section 6.5.
          (r) “Eligible Market” means any of the New York Stock Exchange, the
American Stock Exchange, The Nasdaq Global Select Market, The Nasdaq Global
Market, The Nasdaq Capital Market or the OTC Bulletin Board.
          (s) “Environmental Laws” has the meaning set forth in Section 3.31.
          (t) “Event” has the meaning set forth in Section 8.1(d).
          (u) “Event Payments” has the meaning set forth in Section 8.1(d).
          (v) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (w) “Excluded Events” has the meaning set forth in Section 8.1(d)(ii).
          (x) “Filing Date” means 20days after the Closing Date.
          (y) “GAAP” has the meaning set forth in Section 3.7.
          (z) “Hazardous Materials” has the meaning set forth in Section 3.31.
          (aa) “Indebtedness” has the meaning set forth in Section 3.28.
          (bb) “Indemnified Party” has the meaning set forth in Section 8.4(c).
          (cc) “Indemnifying Party” has the meaning set forth in Section 8.4(c).
          (dd) “Insolvent” has the meaning set forth in Section 3.8.
          (ee) “Intellectual Property Rights” has the meaning set forth in
Section 3.21.
          (ff) “Investor” has the meaning set forth in the Preamble.
          (gg) “Lien” means any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction.
          (hh) “Losses” means any and all losses, claims, damages, liabilities,
settlement costs and expenses, including, without limitation, reasonable
attorneys’ fees.
          (ii) “Material Adverse Effect” means (i) a material adverse effect on
the results of operations, assets, business or financial condition of the
Company and the Subsidiaries, taken as a whole on a consolidated basis, or
(ii) materially and adversely impair the Company’s ability to perform its
obligations under any of the Transaction Documents, provided, that none of the
following alone shall be deemed, in and of itself, to constitute a Material
Adverse Effect: (i) a change in the market price or trading volume of the Common
Stock or (ii) changes in general economic conditions or changes affecting the
industry in which the Company operates generally

3



--------------------------------------------------------------------------------



 



(as opposed to Company-specific changes) so long as such changes do not have a
disproportionate effect on the Company and its Subsidiaries taken as a whole.
          (jj) “Material Permits” has the meaning set forth in Section 3.22.
          (kk) “Options” means any outstanding rights, warrants or options to
subscribe for or purchase Common Stock or Convertible Securities.
          (ll) “Participating Shareholder” has the meaning set forth in the
preamble.
          (mm) “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, or joint stock company.
          (nn) “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, a partial proceeding, such as a
deposition), whether commenced or threatened in writing.
          (oo) “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A, 430B or Rule 430C promulgated
under the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by the Registration Statement, and all other
amendments and supplements to the Prospectus including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
          (pp) “Registrable Securities” means the Common Shares and the Warrant
Shares issued or issuable pursuant to the Transaction Documents, together with
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
          (qq) “Registration Statement” means each registration statement
required to be filed under Article VI, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
          (rr) “Regulation D” has the meaning set forth in the Preamble.
          (ss) “Required Effectiveness Date” means the date which is the
earliest of (i) if the Registration Statement does not become subject to review
by the SEC, (a) ninety (90) days after the Closing Date or (b) five (5) Trading
Days after the Company receives notification from the SEC that the Registration
Statement will not become subject to review and the Company fails to request to
accelerate the effectiveness of the Registration Statement, or (ii) if the
Registration Statement becomes subject to review by the SEC, one hundred seventy
five (175) days after the Closing Date.

4



--------------------------------------------------------------------------------



 



          (tt) “Rule 144,” “Rule 415,” “Rule 424,” “Rule 430A,” “Rule 430B,” and
“Rule 430C” means Rule 144, Rule 415, Rule 424, Rule 430A, Rule 430B, and
Rule 430C respectively, promulgated by the SEC pursuant to the Securities Act,
as such Rules may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
          (uu) “SEC” has the meaning set forth in the Preamble.
          (vv) “SEC Reports” has the meaning set forth in Section 3.7.
          (ww) “Securities” has the meaning set forth in the Preamble.
          (xx) “Securities Act” has the meaning set forth in the Preamble.
          (yy) “Shares” means shares of Common Stock.
          (zz) “Short Sales” has the meaning set forth in Section 5.8.
          (aaa) “Subsidiary” means any direct or indirect subsidiary of the
Company.
          (bbb) “Trading Day” means (a) any day on which the Common Stock is
listed or quoted or traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted or traded on its primary Trading Market, the
any date on which the common Stock is listed or quoted or traded on any other
Eligible Market (or any respective successor thereto), or (c) if trading ceases
to occur on any Eligible Market (or any respective successor thereto), any
Business Day.
          (ccc) “Trading Market” means The Nasdaq Capital Market or any other
Eligible Market or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.
          (ddd) “Transaction Documents” means this Agreement, the schedules and
exhibits attached hereto, the Warrants and the Transfer Agent Instructions.
          (eee) “Transfer Agent” means Computershare Trust Co., Inc. or any
successor transfer agent for the Company.
          (fff) “Transfer Agent Instructions” means, with respect to the
Company, the Irrevocable Transfer Agent Instructions, in the form of Exhibit F,
executed by the Company and delivered to and acknowledged in writing by the
Transfer Agent.
          (ggg) “Warrants” has the meaning set forth in the Preamble.
          (hhh) “Warrant Shares” has the meaning set forth in the Preamble.

5



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE
     2.1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing: the Company shall issue and sell, and the
Participating Shareholders shall sell and transfer, to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company and the
Participating Shareholders, such number of Common Shares set forth opposite such
Investor’s name on Exhibit A under the columns entitled “Common Shares”, and the
Company shall issue and sell the number of Warrants for the number of Warrant
Shares, and each Investor shall, severally and jointly, purchase from the
Company such number of Warrants for the number of Warrant Shares set forth
opposite such Investor’s name on Exhibit A under the columns entitled “Warrants”
and “Warrant Shares,” for the price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price.” The date and time of the
Closing shall be 11:00 a.m., New York City Time, on the Closing Date. The
Closing shall take place at the offices of the Company’s Counsel.
     2.2 Closing Deliveries.
          (a) At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
               (i) one or more stock certificates (or copies thereof provided by
the Transfer Agent), containing the restrictive and other legends provided in
Sections 6.1(b) and 6.1(c) hereof, evidencing such number of Common Shares set
forth opposite such Investor’s name on Exhibit A hereto under the heading
“Common Shares,” registered in the name of such Investor;
               (ii) a Warrant, issued in the name of such Investor, pursuant to
which such Investor shall have the right to acquire such number of Warrant
Shares set forth opposite such Investor’s name on Exhibit A hereto under the
heading “Warrant Shares”;
               (iii) a legal opinion of Company Counsel, in the form of
Exhibit D-1, executed by such counsel and delivered to the Investors;
               (iv) a legal opinion of Hylands Law Firm, PRC counsel for the
Company, in the form of Exhibit D-2, executed by such counsel and delivered to
the Investors; and
               (v) a legal opinion of Boughton Peterson Yong Anderson, Hong Kong
counsel for the Company, in the form of Exhibit D-3, executed by such counsel
and delivered to the Investors.
          (b) At the Closing, each Participating Shareholder shall deliver a
certificate or certificates representing the number of Affiliate Shares set
forth opposite such Participating Shareholder’s name on Schedule B hereto,
together with stock powers (or the equivalent) duly executed in blank, together
with such other documents as may be required to transfer to Investors good and
marketable title to such Affiliate Shares free and clear of all Liens, against
payment of the relevant purchase price therefor as described herein.

6



--------------------------------------------------------------------------------



 



          (c) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth opposite such Investor’s
name on Exhibit A hereto under the heading “Purchase Price” in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing to such Investor by the Company for such purpose.
          (d) The Company shall pay to each Participating Shareholders the
portion of the purchase price for the Affiliate Shares sold by such
Participating Shareholder within two (2) Business Days of the Closing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as disclosed in the corresponding section of the Schedules, which
Schedules shall be deemed a part hereof, the Company hereby represents and
warrants to the Investors and the Agent as follows:
     3.1 Subsidiaries. The Company has no Subsidiaries other than those listed
in Schedule 3.1 hereto. Except as disclosed in Schedule 3.1 hereto, the Company
owns, directly or indirectly, all of the capital stock or comparable equity
interests of each Subsidiary free and clear of any Lien and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.
     3.2 Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite corporate or other legal authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
     3.3 Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable

7



--------------------------------------------------------------------------------



 



against the Company in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
     3.4 No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default or rights
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or to its knowledge (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company or a Subsidiary is
subject (including, assuming the accuracy of the representations and warranties
of the Investors set forth in Article V hereof and the representations and
warranties of the Participating Shareholder set forth in Article IV hereof,
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company or a Subsidiary is bound or affected, except to the extent
that such violation would not reasonably be expected to have a Material Adverse
Effect.
     3.5 The Securities. The Securities (including the Warrant Shares) are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and will not be subject to preemptive or similar rights.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable upon exercise of the Warrants.
     3.6 Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.6 hereto. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance with all applicable securities laws. Except as disclosed in
Schedule 3.6 hereto, the Company does not have outstanding any other options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or securities
or rights convertible or exchangeable into shares of Common Stock. Except as set
forth on Schedule 3.6 hereto, and except for customary adjustments as a result
of stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or

8



--------------------------------------------------------------------------------



 



in any agreement providing rights to security holders) and the issuance and sale
of the Securities will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Investors) and will not result
in a right of any holder of securities to adjust the exercise, conversion,
exchange or reset price under such securities. To the knowledge of the Company,
except as disclosed in the SEC Reports and any Schedules filed with the SEC
pursuant to Rule 13d-1 of the Exchange Act by reporting persons or in
Schedule 3.6 hereto, no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act), or has the right to
acquire, by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the outstanding Common Stock.
     3.7 SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof. Such reports required to be filed by the Company under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, together
with any materials filed or furnished by the Company under the Exchange Act,
whether or not any such reports were required being collectively referred to
herein as the “SEC Reports” and, together with this Agreement and the Schedules
to this Agreement, the “Disclosure Materials”, on a timely basis or has received
a valid extension of such time of filing for any of the SEC Reports and has
filed any such SEC Reports prior to the expiration of any such extension. The
Company has made available to the Investors or their respective representatives
true, correct and complete copies of the SEC Documents not available on the
SEC’s EDGAR system. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
and fairly present in all material respects the consolidated financial position
of the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company or any Subsidiary is a
party or to which the property or assets of the Company or any Subsidiary are
subject are included as part of or identified in the SEC Reports, to the extent
such agreements are required to be included or identified pursuant to the rules
and regulations of the SEC.
     3.8 Material Adverse Effect. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in Schedule 3.8
hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) neither the Company nor any Subsidiary has incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or changed its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property

9



--------------------------------------------------------------------------------



 



to its stockholders, in their capacities as such, or purchased, redeemed or made
any agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option to repurchase such
shares upon the termination of employment or services), and (v) the Company has
not issued any equity securities to any officer, director or Affiliate, except
pursuant to current or previously existing Company stock-based plans. The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the applicable Closing, will not be
Insolvent (as defined below). For purposes of this Section 3.8, “Insolvent”
means (i) the present fair saleable value of the Company’s assets is less than
the amount required to pay the Company’s total Indebtedness (as defined in
Section 3.28), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
     3.9 Absence of Litigation. Except as disclosed in Schedule 3.9, there is no
action, suit, claim, or Proceeding, or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency, or
self-regulatory organization pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries that
could, individually or in the aggregate, have a Material Adverse Effect.
     3.10 Compliance. Except as described in Schedule 3.10, neither the Company
nor any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority.
     3.11 Title to Assets. Neither the Company nor any Subsidiary owns any real
property. The Company and the personal property owned by them that is used in
the business of the Company and the Subsidiaries, in each case free and clear of
all Liens, except for Liens that do not, individually or in the aggregate, have
or result in a Material Adverse Effect. Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid and
subsisting leases of which the Company and the Subsidiaries and, to the
Company’s knowledge, the other parties thereto, are in material compliance.
     3.12 No General Solicitation; Placement Agents’ Fees. Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the

10



--------------------------------------------------------------------------------



 



offer or sale of the Securities. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commission (other than for persons engaged by any Investor or its investment
advisor) relating to or arising out of the issuance of the Securities pursuant
to this Agreement. The Company acknowledges that it has engaged Needham &
Company, LLC and Roth Capital Partners, LLC as its placement agents (the
“Agents”) in connection with the sale of the Securities. Other than the Agents,
the Company has not engaged any placement agent or other agent in connection
with the sale of the Securities.
     3.13 No Integration. Neither the Company nor to its knowledge any of its
Affiliates nor, any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any Trading Market. The Company is not required to
be registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not
required to be registered as, a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.
     3.14 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors contained in Article V of this Agreement and the
compliance by the Investors with the provisions set forth herein, it is not
necessary, in connection with the issuance and sale of any Securities, in the
manner contemplated by the Transaction Documents, to register any Securities
under the Securities Act.
     3.15 Eligibility for Registration. The Company is eligible to register the
Common Shares and the Warrant Shares for resale by the Investors using Form SB-2
promulgated under the Securities Act.
     3.16 Listing and Maintenance Requirements. The Company has not, in the
twelve months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance, in all
material respects, with all such listing and maintenance requirements.
     3.17 Registration Rights. Except as provided herein, the Company has not
granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not been satisfied or waived.
     3.18 Application of Takeover Protections. Except as described in
Schedule 3.18, there is no control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s charter documents or the
laws of its state of incorporation that is or could become applicable to any of

11



--------------------------------------------------------------------------------



 



the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Investors’ ownership of the Securities.
     3.19 Disclosure. The Company confirms that neither it nor any of its
officers, directors or Affiliates, has provided any of the Investors or their
agents or counsel with any information that constitutes or might constitute
material, nonpublic information (other than the existence and terms of the
issuance of Securities, as contemplated by this Agreement). The Company
understands and confirms that each of the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided by the Company to the Investors regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on the behalf of the Company are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. To the Company’s knowledge, no event or circumstance has
occurred or information exists with respect to the Company or any of the
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed. The Company acknowledges and agrees that no Investor
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in the Transaction
Documents.
     3.20 Acknowledgment Regarding Investors’ Purchase of Securities. Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Investor is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investors’ purchase of the Securities. The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
     3.21 Patents and Trademarks. To the Company’s knowledge, the Company and
its Subsidiaries own, or possess adequate rights or licenses to use, all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent applications, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted. Except as set forth in
Schedule 3.21, none of the Company’s Intellectual Property Rights have expired
or terminated, or are expected to expire or terminate, within three years from
the date of this Agreement. The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property Rights
of others. Except as disclosed in Schedule 3.21, there is no claim, action or
proceeding

12



--------------------------------------------------------------------------------



 



being made or brought, or to the knowledge of the Company, being threatened,
against the Company or its Subsidiaries regarding its Intellectual Property
Rights.
     3.22 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiaries are engaged.
     3.23 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports (“Material Permits”),
except where the failure to possess such Material Permits does not have or could
not reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.
     3.24 Transactions With Affiliates. Except as set forth in the Company’s SEC
Reports, none of the officers or directors of the Company is presently a party
to any transaction with the Company or any of its Subsidiaries that would be
required to be disclosed pursuant to Item 404 of Regulation S-B (other than for
ordinary course services as officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer or director or, to the Company’s
knowledge, any corporation, partnership, trust or other entity in which any such
officer or director has a substantial interest or is an officer, director,
trustee or partner.
     3.25 Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
     3.26 Sarbanes-Oxley Act. The Company is in compliance in all respects with
applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable rules
and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
     3.27 Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt

13



--------------------------------------------------------------------------------



 



Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
     3.28 Indebtedness. Except as disclosed in Schedule 3.28, neither the
Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below) or (ii) is a party to any contract, agreement or instrument
relating to any Indebtedness. For purposes of this Agreement: (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.
     3.29 Employee Relations. Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or, to the Company’s knowledge,
employs any member of a union. The Company believes that its relations with its
employees are as disclosed in the SEC Reports and no disturbance by the
Company’s employees exists or, to the Company’s knowledge, is imminent. Except
as disclosed in Schedule 3.29, no current executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the Securities Act) has
notified in writing the Company or any such Subsidiary that such officer intends
to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. To the knowledge
of the Company or any such Subsidiary, no executive officer of the Company or
any of its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the

14



--------------------------------------------------------------------------------



 



continued employment of each such executive officer does not subject the Company
or any such Subsidiary to any liability with respect to any of the foregoing
matters.
     3.30 Labor Matters. The Company and its Subsidiaries are in compliance in
all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
     3.31 Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
     3.32 Subsidiary Rights. Except as set forth in Schedule 3.32, the Company
or its Subsidiaries have the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities or ownership interest of the Subsidiaries as owned by
the Company or such Subsidiary.
     3.33 Tax Status. The Company and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, and (iii) has set aside on its books provision reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
     3.34 Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than,

15



--------------------------------------------------------------------------------



 



in the case of clauses (ii) and (iii), compensation paid to the Agents in
connection with the placement of the Securities.
     3.35 Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that information required to be disclosed by the Company and its
Subsidiaries is accumulated and communicated to the Company’s management,
including the Company’s principal executive officer and principal financial
officer by others within those entities, such disclosure controls and procedures
are effective.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
THE PARTICIPATING SHAREHOLDERS
     Each Participating Shareholder, severally and not jointly, hereby
represents and warrants to the Investors and the Agent as follows:
     4.1 Ownership of Capital Stock. Such Participating Shareholder owns
beneficially and of record the number of Affiliate Shares set forth opposite
such Seller’s name on Exhibit B attached hereto, free and clear of any and all
Liens. Such Participating Shareholder shall use such Participating Shareholder’s
best efforts to collect the certificates for the Affiliate Shares to be sold by
such Participating Shareholder to the Investors hereunder and prepare them for
delivery to a custodian, if appropriate, endorsed in blank or with blank stock
powers duly executed with a signature appropriately guaranteed.
     4.2 Authority of the Participating Shareholders. Such Participating
Shareholder has full right, authority, power and legal capacity to enter into
this Agreement and each agreement, document and instrument to be executed and
delivered by or on behalf of such Participating Shareholder pursuant to or as
contemplated by this Agreement and to carry out the transactions contemplated
hereby and thereby. This Agreement, when executed and delivered by such
Participating Shareholder constitute, valid and binding obligations of such
Participating Shareholder in accordance with its respective terms. The
execution, delivery and performance by such Participating Shareholder of this
Agreement (a) assuming the accuracy of the Investors’ representations and
warranties set forth in this Agreement, do not and will not violate or
contravene any laws of the United States, or any state or other jurisdiction
applicable to such Participating Shareholder or require such Participating
Shareholder to obtain any approval, consent or waiver of, or to make any filing
with, any Person (governmental or otherwise); and (b) do not and will not result
in a breach of, constitute a default under, accelerate any obligation under or
give rise to a right of termination of any indenture or loan or credit agreement
or any other agreement, contract, instrument, mortgage, lien, lease, permit,
authorization, order, writ, judgment, injunction, decree, determination or
arbitration award to which such Participating Shareholder is a party or by which
the property of such Participating Shareholder is bound or affected, or result
in the creation or imposition of any mortgage, pledge, lien, security interest
or other charge or encumbrance on any of the assets or properties of such
Participating Shareholder or of the Company or any Subsidiary.

16



--------------------------------------------------------------------------------



 



     4.3 Absence of Litigation. There is no claim, action, proceeding or
investigation pending, or to the best knowledge of such Participating
Shareholder, threatened against, relating to or affecting such Participating
Shareholder before any court, arbitrator or administrative governmental or
regulatory authority or body, that if determined adversely to such Participating
Shareholder, would materially impair the ability or the obligation of such
Participating Shareholder to perform fully on a timely basis such Participating
Shareholder’s obligations under this Agreement.
     4.4 SEC Reports. Such Participating Shareholder has no knowledge of any
material fact or condition not set forth in the SEC Reports that has adversely
affected, or may adversely affect, the business, properties, business prospects,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, and the sale of the Common Shares proposed to be sold by such
Participating Shareholder is not prompted by any such knowledge.
     4.5 No General Solicitation; Placement Agents’ Fees. Neither such
Participating Shareholder, nor any of its Affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. Such Participating Shareholder shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commission (other than for persons engaged by any Investor or its investment
advisor) relating to or arising out of the issuance of the Affiliate Shares to
be sold by such Participating Shareholder pursuant to this Agreement. Such
Participating Shareholder acknowledges that the Company has engaged Needham &
Company, LLC and Roth Capital Partners, LLC as its placement agents (the
“Agents”) in connection with the sale of the Securities. Other than the Agents,
such Participating Shareholder has not engaged any placement agent or other
agent in connection with the sale of the Securities and, except as provided
herein, has not incurred or become liable for any broker’s commission or
finder’s fee relating to or in connection with the transactions contemplated by
this Agreement.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
     Each Investor hereby, as to itself only and for no other Investor,
represents, warrants and covenants to the Company and the Agents as follows:
     5.1 Organization; Authority. Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

17



--------------------------------------------------------------------------------



 



     5.2 No Public Sale or Distribution. Such Investor is (i) acquiring the
Common Shares and the Warrants and (ii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in the ordinary
course of business for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
     5.3 Investor Status. At the time such Investor was offered the Securities,
it was, and at the date hereof it is, either (A) a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act or (B) an “accredited
investor” as defined in Rule 501(a)(1), (2) or (3) under the Securities Act.
Such Investor is not a registered broker dealer registered under Section 15(a)
of the Exchange Act, or a member of the NASD, Inc. or an entity engaged in the
business of being a broker dealer. Except as otherwise disclosed in writing to
the Company on Exhibit C-2 (attached hereto) on or prior to the date of this
Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of the NASD, Inc. or an
entity engaged in the business of being a broker dealer.
     5.4 Experience of Such Investor. Such Investor, either alone or together
with its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.
     5.5 Access to Information. Such Investor acknowledges that it has reviewed
the Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents.
     5.6 No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the

18



--------------------------------------------------------------------------------



 



investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.
     5.7 No Conflicts. The execution, delivery and performance by such Investor
of this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.
     5.8 Prohibited Transactions. Neither such Investor, directly or indirectly,
nor any Person acting on behalf of or pursuant to any understanding with such
Investor, has engaged in any purchases or sales of any securities, including any
derivatives, of the Company (including, without limitation, any Short Sales (as
defined below) involving any of the Company’s securities) (a “Transaction”)
since the time that such Investor was first contacted by the Company, either
Agent or any other Person regarding the investment in the Company contemplated
hereby. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with such Investor will engage, directly
or indirectly, in any Transactions prior to the time the transactions
contemplated by this Agreement are publicly disclosed. “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers.
     5.9 Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
     5.10 Legends. It is understood that, except as provided in Section 6.1(b)
of this Agreement, certificates evidencing such Securities may bear the legend
set forth in Section 6.1(b).
     5.11 No Legal, Tax or Investment Advice. Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agents have acted solely as the agent of the
Company in this placement of the Securities, and that the Agents make no
representation or warranty with regard to the merits of this transaction or as
to the accuracy of any information such Investor may have received in

19



--------------------------------------------------------------------------------



 



connection therewith. Such Investor acknowledges that it has not relied on any
information or advice furnished by or on behalf of the Agents.
     5.12 Brokers or Finders. Such Investor has not engaged any brokers, finders
or agents, and neither the Company nor any Investor has, nor will, incur,
directly or indirectly, as a result of any action taken by each Investor, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the transactions contemplated hereby.
ARTICLE VI
OTHER AGREEMENTS OF THE PARTIES
     6.1 Transfer Restrictions.
          (a) The Investors covenant that the Securities will only be disposed
of pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144(k), the Company may require the transferor to
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act. Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with the Transfer
Agent, without any such legal opinion, except to the extent that the Transfer
Agent requests such legal opinion, any transfer of Securities by an Investor to
an Affiliate of such Investor, provided that the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and provided that such Affiliate does not request any removal of
any existing legends on any certificate evidencing the Securities.
          (b) The Investors agree to the imprinting, so long as is required by
this Section (b), of the following legend on any certificate evidencing any of
the Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

20



--------------------------------------------------------------------------------



 



     Certificates evidencing Securities shall not be required to contain such
legend or any other legend (i) following the Effective Date upon written request
of an Investor which request confirms in writing that such Investor will comply
with the provisions of Section 6.1(a); (ii) following any sale of such
Securities pursuant to an effective registration statement (including the
Registration Statement) covering the resale of the Securities, (iii) following
any sale of such Securities pursuant to Rule 144 if the holder provides the
Company with a legal opinion (and the documents upon which the legal opinion is
based) reasonably acceptable to the Company to the effect that the Securities
can be sold under Rule 144, (iv) if the holder provides the Company with a legal
opinion (and the documents upon which the legal opinion is based) reasonably
acceptable to the Company to the effect that the Securities are eligible for
sale under Rule 144(k), or (v) if the holder provides the Company with a legal
opinion (and the documents upon which the legal opinion is based) reasonably
acceptable to the Company to the effect that the legend is not required under
applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Staff of the SEC). The Company
shall cause its counsel to issue the notice included in the Transfer Agent
Instructions to the Transfer Agent on the Effective Date. Following the
Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Trading Days following
the delivery by an Investor to the Company or the Transfer Agent of (i) a
legended certificate representing such Securities, and (ii) an opinion of
counsel to the extent required by Section 6.1(a), deliver or cause to be
delivered to such Investor a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 6.1(b).
     If within three Trading Days after the Company’s receipt of a legended
certificate and the other documents as specified in Clauses (i) and (ii) of the
paragraph immediately above, the Company shall fail to issue and deliver to such
Investor a certificate representing such Securities that is free from all
restrictive and other legends, and if on or after such Trading Day the Investor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of shares of Common Stock that
the Investor anticipated receiving from the Company without any restrictive
legend (the “Covering Shares”), then the Company shall, within three Trading
Days after the Investor’s request, pay cash to the Investor in an amount equal
to the excess (if any) of the Investor’s total purchase price (including
brokerage commissions, if any) for the Covering Shares, over the product of
(A) the number of Covering Shares, times (B) the closing bid price on the date
of delivery of such certificate and the other documents as specified in Clauses
(i) and (ii) of the paragraph immediately above.
          (c) The Company will not object to and shall permit (except as
prohibited by law) an Investor to pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement or other
loan or financing arrangement secured by the Securities, and if required under
the terms of such agreement, loan or arrangement, the Company will not object to
and shall permit (except as prohibited by law) such Investor to transfer pledged
or secured Securities to the pledgees or secured parties. Except as required by
law, such a pledge or transfer would not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the

21



--------------------------------------------------------------------------------



 



Securities or for any agreement, understanding or arrangement between any
Investor and its pledgee or secured party. At the appropriate Investor’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder. Provided that the Company is in compliance
with the terms of this Section 6.1(c), the Company’s indemnification obligations
pursuant to Section 6.4 shall not extend to any Proceeding or Losses arising out
of or related to this Section 6.1(c)
     6.2 Furnishing of Information. Until the date that all Investors owning
Shares or Warrant Shares may sell all of them under Rule 144(k) of the
Securities Act (or any successor provision), the Company covenants to use its
best efforts to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request to satisfy the provisions of this Section 6.2.
     6.3 Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate thereof shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.
     6.4 Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance of the Common Shares and
Warrant Shares in such amount as may be required to fulfill the Company’s
obligations to issue such Common Shares and Warrant Shares. In the event that at
any time the then authorized shares of Common Stock are insufficient for the
Company to satisfy its obligations to issue such Common Shares and Warrant
Shares, the Company shall use reasonable best efforts to take such actions as
may be required to increase the number of authorized shares.
     6.5 Securities Laws Disclosure; Publicity. The Company shall, on or before
8:30 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release reasonably acceptable to the Investors
disclosing all material terms of the transactions contemplated hereby. On the
Closing Date, the Company shall file a Current Report on Form 8-K with the SEC
(the “8-K Filing”) describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to 8-K Filing the Transaction
Documents (including the schedules and the names, and addresses of the Investors
and the amount(s) of Securities respectively purchased) and the form of
Warrants, in the form required by the Exchange Act. Thereafter, the Company
shall timely file any filings and notices required by the SEC or applicable law
with respect to the transactions contemplated hereby and provide copies thereof
to the Investors promptly after filing. Except as herein provided, the Company
shall not publicly disclose the name of any Investor, or include the name of any
Investor in any press release without the prior written consent of such
Investor, unless otherwise required by law. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective

22



--------------------------------------------------------------------------------



 



officers, directors, employees and agents not to, provide any Investor with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the issuance of the above referenced press release without the
express written consent of such Investor.
     6.6 Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Securities for working capital and general corporate purposes. The
Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products or
services that complement its business, or properties and buildings in which to
conduct its business. Pending these uses, the Company intends to invest the net
proceeds from this offering in short-term, interest-bearing, investment-grade
securities, or otherwise pursuant to the Company’s customary investment
policies.
     6.7 Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Investor. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Investors at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Investor.
     6.8 Covenant Regarding No Offerings; Lock-Up.
          (a) For a period of ninety (90) days from the effective date of the
Registration Statement, the Company shall not, without the prior written consent
of Needham & Company, LLC, not be unreasonably withheld, sell, contract to sell
or otherwise dispose of or issue any securities of the Company, except (i) in
connection with the Company’s 2006 Equity Incentive Plan; (ii) upon exercise of
the Warrants; (iii) in connection with any acquisition by the Company, whether
through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital;
(iv) in connection with any other strategic transaction or alliance the primary
purpose of which is not to raise equity capital; and (v) upon conversion or
exercise of any Options which are outstanding on the date hereof.
          (b) The Company will cause its executive officers and directors not to
dispose of any equity securities of the Company for a period of ninety (90) days
from the effective date of the Registration Statement without the prior written
consent of Needham & Company, LLC and will use its best efforts to cause such
shareholders to become subject to a lock-up arrangement reasonably acceptable to
Needham & Company, LLC containing such prohibitions.
ARTICLE VII
CONDITIONS
     7.1 Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company and the Participating Shareholder contained herein shall be true
and correct in all

23



--------------------------------------------------------------------------------



 



material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing as
though made on and as of such date;
          (b) Closing Deliveries. The Company shall have delivered or caused to
be delivered the closing deliveries specified in Section 2.2(a) and the
Participating Shareholders shall have delivered or caused to be delivered the
closing deliveries specified in Section 2.2(b);
          (c) Performance. The Company, each Participating Shareholder and each
other Investor shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing; and
          (d) Common Stock. The Common Stock shall be authorized for quotation
or trading on the Trading Market, trading in the Common Stock shall not have
been suspended for any reason, and all the Common Shares and Warrant Shares
shall be approved for listing or trading on the Trading Market.
     7.2 Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investors and Participating Shareholders contained herein shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made on and as of such date;
          (b) Closing Deliveries. Each Investor shall have delivered or caused
to be delivered the closing deliveries specified in Section 2.2(c) and each
Participating Shareholder shall have delivered or caused to be delivered the
closing deliveries specified in Section 2.2(b); and
          (c) Performance. The Investors and Participating Shareholders shall
have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Investors at or prior to the
Closing.
     7.3 Conditions Precedent to the Obligations of the Participating
Shareholders. The obligation of the each Participating Shareholder to sell the
Affiliate Shares at the Closing is subject to the satisfaction or waiver by such
Participating Sharheolder, at or before the Closing, of each of the following
conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company and the Investors contained herein shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made on and as of such date;

24



--------------------------------------------------------------------------------



 



          (b) Closing Deliveries. Each Investor shall have delivered or caused
to be delivered the Closing Deliveries specified in Section 2.2(c) and the
Company shall have delivered or caused to be delivered to the Investors the
closing deliveries specified in Section 2.2(a); and
          (c) Performance. The Investors, the Company and the other
Participating Shareholder shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.
ARTICLE VIII
REGISTRATION RIGHTS
     8.1 Registration Statement.
          (a) As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the SEC a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act and
the Exchange Act) and shall contain (except if otherwise directed by the
Investors or requested by the SEC) the Plan of Distribution in substantially the
form attached hereto as Exhibit E.
          (b) The Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its reasonable best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of the date that all Common Shares and Warrant Shares covered by such
Registration Statement have been sold or can be sold publicly under Rule 144(k)
(the “Effectiveness Period”); provided that, upon notification by the SEC that a
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Company shall request acceleration of such Registration
Statement within five (5) Trading Days after receipt of such notice and file a
prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effective Date. Notwithstanding the foregoing, if the SEC, by written or oral
comment or otherwise, limits the Company’s ability to request effectiveness, or
prohibits the effectiveness of, a Registration Statement with respect to any or
all the Registrable Securities pursuant to Rule 415, it shall not be a breach or
default by the Company under this Agreement and shall not be deemed a failure by
the Company to use reasonable best efforts. Any limitations on the number of
Registrable Securities pursuant to Rule 415 will be made pro rata to each
Investor.
          (c) The Company shall notify the Investors in writing promptly (and in
any event within two Trading Days) after receiving notification from the SEC
that the Registration Statement has been declared effective.

25



--------------------------------------------------------------------------------



 



          (d) Should an Event (as defined below) occur, then upon the occurrence
of such Event, and on every monthly anniversary thereof until the applicable
Event is cured, the Company shall pay to each Investor an amount in cash, as
liquidated damages and not as a penalty, equal to one percent (1.0%) of (i) the
number of Common Shares held by such Investor as of the date of such Event,
multiplied by (ii) the purchase price paid by such Investor for such Common
Shares then held; provided, however, that the total amount of payments pursuant
to this Section 6.1(d) shall not exceed, when aggregated with all such payments
paid to all Investors, ten percent (10%) of the aggregate purchase price. The
payments to which an Investor shall be entitled pursuant to this Section 8.1(d)
are referred to herein as “Event Payments.” Any Event Payments payable pursuant
to the terms hereof shall apply on a pro rated basis for any portion of a month
prior to the cure of an Event. In the event the Company fails to make Event
Payments in a timely manner, such Event Payments shall bear interest at the rate
of one percent (1.0%) per month (prorated for partial months) until paid in
full. All pro rated calculations made pursuant to this paragraph shall be based
upon the actual number of days in such pro rated month.
     For such purposes, each of the following shall constitute an “Event”:
               (i) the Registration Statement is not filed on or prior to the
Filing Date or is not declared effective on or prior to the Required
Effectiveness Date;
               (ii) except as provided for in Section 8.1(e) (the “Excluded
Events”), after the Effective Date, an Investor is not permitted to sell
Registrable Securities under the Registration Statement (or a subsequent
Registration Statement filed in replacement thereof) for any reason (other than
the fault of such Investor) for five or more Trading Days (whether or not
consecutive);
               (iii) the Common Stock is not listed or quoted, or is suspended
from trading, on an Eligible Market for a period of three Trading Days (which
need not be consecutive Trading Days) during the Effectiveness Period; or
               (iv) with respect to an Investor, the Company fails for any
reason to deliver a certificate evidencing any Securities to such Investor
within five Trading Days after delivery of such certificate is required pursuant
to any Transaction Document or the exercise rights of the Investors pursuant to
the Warrants are otherwise suspended for any reason.
          (e) Notwithstanding anything in this Agreement to the contrary, after
60 consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Investors, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time. Upon receipt of such notice,
each Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration

26



--------------------------------------------------------------------------------



 



until such Investor is advised in writing by the Company that the current
Prospectus or amended Prospectus, as applicable, may be used. In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Company’s Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company. The Company’s rights under this Section 8.1(e) may be exercised for a
period of no more than 20 Trading Days at a time and not more than three times
in any twelve-month period, without such suspension being considered as part of
an Event Payment determination. Immediately after the end of any suspension
period under this Section 8.1(e), the Company shall take all necessary actions
(including filing any required supplemental prospectus) to restore the
effectiveness of the applicable Registration Statement and the ability of the
Investors to publicly resell their Registrable Securities pursuant to such
effective Registration Statement.
          (f) The Company shall not, from the date hereof until the Effective
Date of the Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8.
     8.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
          (a) Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish via email to those Investors who have supplied the Company with
email addresses copies of all such documents proposed to be filed, which
documents (other than any document that is incorporated or deemed to be
incorporated therein by reference) will be subject to the review of such
Investors. The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the Plan of Distribution as
the Investors may reasonably and promptly propose no later than two Trading Days
after the Investors have been so furnished with copies of such documents as
aforesaid.
          (b) (i) Subject to Section 8.18.1(e), prepare and file with the SEC
such amendments, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep the Registration Statement continuously effective, as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the SEC such additional Registration Statements in order to register for resale
under the Securities Act all of the Registrable Securities; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within 15
Trading Days (except to the extent that the Company reasonably requires
additional time to respond to accounting or Rule 415 comments), to any comments
received from the SEC with respect to the Registration Statement or any
amendment thereto; and (iv) comply in all material respects with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition

27



--------------------------------------------------------------------------------



 



by the Investors thereof set forth in the Registration Statement as so amended
or in such Prospectus as so supplemented.
          (c) Notify the Investors as promptly as reasonably possible and as
simultaneously as reasonably possible, and (if requested by any Investor)
confirm such notice in writing no later than three Trading Days thereafter, of
any of the following events: (i) the SEC notifies the Company whether there will
be a “review” of any Registration Statement; (ii) the SEC comments in writing on
any Registration Statement; (iii) any Registration Statement or any
post-effective amendment is declared effective; (iv) the SEC or any other
Federal or state governmental authority requests any amendment or supplement to
any Registration Statement or Prospectus or requests additional information
related thereto; (v) the SEC issues any stop order suspending the effectiveness
of any Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Registration Statement become
ineligible for inclusion therein or any Registration Statement or Prospectus or
other document contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
          (d) Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
          (e) If requested by an Investor, provide such Investor and any counsel
selected by a majority of holders of the Securities (“Investor Counsel”),
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC.
          (f) Promptly deliver to each Investor, without charge, as many copies
of the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
          (g) (i) In the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Common Shares to be approved for listing on each Trading
Market as soon as possible thereafter; (iii) provide to Investor Counsel
evidence of such listing; and (iv) during the Effectiveness Period, maintain the
listing of such Common Shares on each such Trading Market or another Eligible
Market.

28



--------------------------------------------------------------------------------



 



          (h) Prior to any public offering of Registrable Securities, use
reasonable best efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.
          (i) Cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this Agreement and under law, of all
restrictive legends.
          (j) Upon the occurrence of any event described in Section 6.2(c)(vii),
as promptly reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
          (k) Cooperate with any reasonable due diligence investigation
undertaken by the Investors in connection with the sale of Registrable
Securities, including, without limitation, by making available documents and
information; provided that the Company will not deliver or make available to any
Investor material, nonpublic information unless such Investor requests in
advance in writing to receive material, nonpublic information and agrees to keep
such information confidential.
          (l) Comply with all applicable rules and regulations of the SEC under
the Securities Act and the Exchange Act applicable to the registration of the
Securities, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the SEC pursuant to Rule 424 under the Securities Act, promptly inform the
Holders in writing if, at any time during the Effectiveness Period, the Company
does not satisfy the conditions specified in Rule 172 and, as a result thereof,
the Holders are required to make available a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.
     Notwithstanding the foregoing, it shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable

29



--------------------------------------------------------------------------------



 



Securities of any particular Investor or to make any Event Payments set forth in
Section 8.1(c) to such Investor that such Investor furnish to the Company the
information specified in Exhibits C-1, C-2 and C-3 hereto and such other
information regarding itself, the Registrable Securities and other shares of
Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit E hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.
     8.3 Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market, any required filing with the Financial Industry
Regulatory Authority by the Agents, and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by the Company to the Trading
Market.
     8.4 Indemnification.
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Investor,
the officers, directors, partners, members, agents and employees of each of
them, each Person who controls any such Investor (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (ii) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents, (iii) any
cause of action, suit or claim brought or made against such Indemnified Party
(as defined in Section 8.4(c) below) by a third party (including for these
purposes a derivative action brought on behalf of the Company), arising out of
or resulting from (x) execution, delivery, performance or enforcement of the
Transaction Documents or (y) the status of Indemnified Party as holder of the
Securities or (iv) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of Company
prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor for use therein, or to the extent that
such information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement, or (B) with

30



--------------------------------------------------------------------------------



 



respect to any prospectus, if the untrue statement or omission of material fact
contained in such prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented, if such corrected prospectus was timely made
available by the Company to the Holder, and the Holder seeking indemnity
hereunder was advised in writing not to use the incorrect prospectus prior to
the use giving rise to Losses.
          (b) Indemnification by Investors. Each Investor shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses arising
solely out of any untrue statement of a material fact contained in the
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising out of or relating to any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished by such Investor in
writing to the Company specifically for inclusion in such Registration Statement
or such Prospectus or to the extent that (i) such untrue statements or omissions
are based solely upon information regarding such Investor furnished to the
Company by such Investor in writing expressly for use therein, or to the extent
that such information relates to such Investor or such Investor’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved by such Investor expressly for use in the Registration Statement (it
being understood that the information provided by the Investor to the Company in
Exhibits C-1, C-2 and C-3 and the Plan of Distribution set forth on Exhibit E,
as the same may be modified by such Investor, constitutes information reviewed
and expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds (after discounts and commissions but before expenses) received by such
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel

31



--------------------------------------------------------------------------------



 



shall be at the expense of such Indemnified Party or Parties unless: (i) the
Indemnifying Party has agreed in writing to pay such fees and expenses; or
(ii) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
          (d) Contribution. If a claim for indemnification under Section 8.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 8.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been

32



--------------------------------------------------------------------------------



 



required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
     The indemnity and contribution agreements contained in this Section 8.4(d)
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     8.5 Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
     8.6 No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Investors in such capacity pursuant hereto, the
Agents for any placement agent warrants issued as compensation for this offering
and any other placement agent receiving warrants issued as compensation for this
offering) may include securities of the Company in the Registration Statement
other than the Registrable Securities.
     8.7 Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered. Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the

33



--------------------------------------------------------------------------------



 



Registrable Securities and (ii) after giving effect to the immediately preceding
proviso, any such exclusion of Registrable Securities shall be made pro rata
among the Investors seeking to include Registrable Securities and the holders of
other securities having the contractual right to inclusion of their securities
in such Registration Statement by reason of demand registration rights, in
proportion to the number of Registrable Securities or other securities, as
applicable, sought to be included by each such Investor or other holder. If an
offering in connection with which an Investor is entitled to registration under
this Section 8.7 is an underwritten offering, then each Investor whose
Registrable Securities are included in such Registration Statement shall, unless
otherwise agreed by the Company, offer and sell such Registrable Securities in
an underwritten offering using the same underwriter or underwriters and, subject
to the provisions of this Agreement, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering and shall enter
into an underwriting agreement in a form and substance reasonably satisfactory
to the Company and the underwriter or underwriters. Upon the effectiveness the
registration statement for which piggy-back registration has been provided in
this Section 8.7, any Event Payments payable to an Investor whose Securities are
included in such registration statement shall terminate.
ARTICLE IX
MISCELLANEOUS
     9.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
     9.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of their applicable Securities.
     9.3 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
     9.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section prior to 6:30 p.m.
(New York City time) on a Trading Day, (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than

34



--------------------------------------------------------------------------------



 



6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of deposit with a nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.
     9.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Investors under Article VI may
be given by Investors holding at least a majority of the Registrable Securities
to which such waiver or consent relates.
     9.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     9.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Investors” and (iv) such transfer shall
have been made in accordance with the applicable requirements of this Agreement
and with all laws applicable thereto.
     9.8 Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Company and each Investor and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
those persons mentioned in the preceding sentence or otherwise explicitly
mentioned in this Agreement, any legal or equitable right, remedy or claim under
or in respect of this Agreement, or any provisions herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person; except that each Indemnified Party is an intended third party
beneficiary of Section 8.4 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.

35



--------------------------------------------------------------------------------



 



     9.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF CALIFORNIA SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
     9.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.
     9.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
     9.12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     9.13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents,

36



--------------------------------------------------------------------------------



 



whenever any Investor exercises a right, election, demand or option owed to such
Investor by the Company under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided,
then, prior to the performance by the Company of the Company’s related
obligation, such Investor may rescind or withdraw, in its sole discretion from
time to time upon written notice to the Company, any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.
     9.14 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
     9.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.
     9.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
     9.17 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.
     9.18 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor

37



--------------------------------------------------------------------------------



 



to purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any proceeding for such purpose.
[SIGNATURE PAGES TO FOLLOW]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            SOLAR POWER, INC.
      By:       Name:  Stephen C. Kircher      Title: CEO/President     Address
for Notice:
1115 Orlando Avenue
Roseville, CA 95661-5247
Facsimile No.: (916) 721-0493
Telephone No.: (916) 745-0900
Attn: Alan Lefko        With a copy to:
      Weintraub Genshlea Chediak       400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Facsimile: (916) 446-1611
Telephone: (916) 558-6000
Attn: David Adams   

39



--------------------------------------------------------------------------------



 



                  PARTICIPATING SHAREHOLDERS    
 
           
 
                          Bradley J. Ferrell    
 
           
 
  Address for Notice:    
 
                     
 
                     
 
  Facsimile No.:        
 
     
 
   
 
  Telephone No.:        
 
     
 
   
 
  Attn:        
 
     
 
   
 
                With a copy to:    
 
                     
 
  Facsimile:        
 
     
 
   
 
  Telephone:        
 
     
 
   
 
  Attn:        
 
     
 
   
 
                     
 
  Jeffrey Winzeler        
 
                Address for Notice:    
 
                     
 
                     
 
  Facsimile No.:        
 
     
 
   
 
  Telephone No.:        
 
     
 
   
 
  Attn:        
 
     
 
   
 
                With a copy to:    
 
                     
 
  Facsimile:        
 
     
 
   
 
  Telephone:        
 
     
 
   
 
  Attn:        
 
     
 
   

40



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of December ___, 2007 (the “Purchase
Agreement”) by and among Solar Power Inc., the Participating Shareholders (as
defined therein), and the Investors (as defined therein), as to the number of
shares of Common Stock and Warrants set forth below, and authorizes this
signature page to be attached to the Purchase Agreement or counterparts thereof.

            NAME OF INVESTOR:
      By:         Name:         Title:          Address:   

                           
 
                         
 
  Telephone No:                          
 
  Facsimile:                          
 
  E-mail:                               Number of Shares:        
 
         
 
        Number of Warrants:        
 
         
 
        Aggregate Purchase Price: $        
 
         
 
   

41



--------------------------------------------------------------------------------



 



ADDENDUM NO. 1 TO SECURITIES PURCHASE AGREEMENT
This Addendum No. 1 to the Securities Purchase Agreement (the “Addendum”) is
made as of December ___, 2007 by and between Solar Power, Inc., a California
corporation (the “Company”), and the investors listed on the Schedule of
Investors (individually, an “Investor” and collectively, the “Investors”)
attached as Exhibit A to the Securities Purchase Agreement dated as of the date
hereof by and among the Company and the Investors (the “Agreement”). Capitalized
terms not specifically defined hereunder shall have the meanings assigned to
them under the Agreement.
1. Per Share Purchase Price Protection. A new Section 6.9 is hereby added to the
Agreement to provide for adjustment in purchase price in the event the Company
sells securities within a twelve month period from the Closing at a per share
price that is lower than the per share price paid by the Investors pursuant to
the Agreement. Section 6.9 shall read in its entirety as follows:
          “6.9 Anti-dilution.
     (a) If at any time after the Closing and prior to the first anniversary of
the Closing, the Company sells or issues or agrees to sell or issue Dilutive
Shares (as defined below) to any person or entity for consideration per share
that is less than the Trigger Price (as defined below) in effect immediately
prior to such issuance or sale (each, a “Dilutive Issuance”), the Company shall
concurrently, at the option of the Company, either (A) issue to Investor for no
consideration a number of shares of Common Stock equal to (i) Investor’s
Adjusted Shares (as defined below) less (ii) Investor’s Original Shares (as
defined below) (the “Anti-Dilution Shares”), or (B) pay to Investor an amount in
cash equal to the product of (x) an amount equal to the Trigger Price
immediately prior to such Dilutive Issuance less the consideration per share
paid in respect of such Dilutive Shares multiplied by (y) Investor’s Original
Shares. For purposes of this Section 6.9, such shares shall be allocated a
portion of the consideration of the initial issuance of Common Stock pursuant to
the Agreement. No fractional shares of Common Stock shall be issued pursuant to
this Section 6.9. The number of shares of Common Stock issued shall be rounded
up or down to the nearest integral number of whole shares of Common Stock. For
the purposes of this Section 6.9, whenever Dilutive Shares are issued for a
consideration other than cash, either in whole or in part, the consideration per
share paid in respect of such Dilutive Shares shall be the fair market value of
such consideration as established in good faith by resolution of the Company’s
board of directors.
     (b) Definitions. For the purposes of this Section 6.9, for each Dilutive
Issuance, the following terms shall have the following meanings:
     (i) “Adjusted Shares” means the number of shares of Common Stock equal to
the product of (x) the Investor’s Original Shares, multiplied by (y) the
quotient of (1) the Trigger Price in effect immediately prior to a Dilutive
Issuance, divided by (2) the Trigger Price in effect immediately after such
Dilutive Issuance. Any Adjusted Shares issued under this Agreement shall be
deemed to be “Shares.”

 



--------------------------------------------------------------------------------



 



     (ii) “Common Equivalent Shares” means shares of Common Stock issuable upon
conversion, exercise or exchange of convertible securities or any rights,
warrants or options to subscribe for or purchase Common Stock or convertible
securities.
     (iv) “Dilutive Shares” means Common Equivalent Shares issued and sold at a
price less than the Trigger Price after the Closing and prior to the first
anniversary of the Closing other than:
     (A) shares of Common Stock issued upon conversion of any warrant or option
in accordance with its terms, which warrant or option was outstanding as of the
Closing, and including warrants to be issued to the placement agents in
connection with the sale of the securities;
     (B) shares of Common Stock and options to purchase Common Stock granted
pursuant to the Company’s 2006 Equity and Incentive Plan, and shares of Common
Stock issued upon exercise of any such options;
     (C) shares of Common Stock, or Convertible Securities issued upon exercise,
conversion or exchange of any Convertible Securities existing as of the Closing;
     (D) shares of Common Stock (and/or convertible securities and the shares of
Common Stock issuable upon conversion, exchange or exercise of such convertible
securities) issued in connection with any stock split, stock dividend, reverse
stock split, recapitalization, reorganization or other distribution of shares of
Common Stock (each, a “Recapitalization Event”) that does not affect the
relative economic interests or rights of holders of Common Stock; and/or
     (E) Common Stock warrants or other convertible securities issued as part of
any offering registered under the Securities Act (“Public Offering”).
     For purposes of this Clause (iv), Common Equivalent Shares are deemed to be
issues and sold when convertible securities or rights, warrants or options to
subscribe for or purchase Common Stock or convertible securities are issued and
sold, and the price per share at which such Common Equivalent Shares are deemed
to be issued and sold shall equal the initial conversion, exercise,
subscription, purchase or exchange price per share, as the case may be, of
Common Stock underlying such convertible securities, rights, warrants or
options.
     (v) “Original Shares” means (x) with respect to the first Dilutive
Issuance, the total number of Common Shares acquired by Investor pursuant to the
Agreement (as adjusted for any Recapitalization Event) and (y) with respect to
each Dilutive Issuance thereafter, the total number of Adjusted Shares
immediately prior to such Dilutive Issuance (as adjusted for any
Recapitalization Event). For the avoidance of doubt, any Common Shares acquired
by Investor or an affiliate of Investor from either the Company or any other
stockholder of the Company under any contract other than this Agreement

 



--------------------------------------------------------------------------------



 



shall in no event be included in the number of Original Shares under this
Section 6.9 or any adjustment pursuant to this Section 6.9.
     (vi) “Trigger Price” shall initially mean (A) $2.60 per share (as adjusted
for any Recapitalization Event). In connection with each Dilutive Issuance, the
Trigger Price shall be adjusted downwards to equal the lowest price per Dilutive
Share paid for the Dilutive Shares issued or sold in such Dilutive Issuance. The
Trigger Price shall also be proportionately adjusted from time to time for any
Recapitalization Event pursuant to which securities of the Company are issued
with respect to the Original Shares and/or Adjusted Shares.
     (c) Notwithstanding anything herein to the contrary, if the Company has not
obtained shareholder approval, if required by the applicable rules and
regulations of the principal Trading Market (or any successor entity) upon which
the Company’s shares of Common Stock are listed or quoted, then the Company may
not issue under this Section 6.9, in the aggregate, in excess of (1) 19.999% of
the number of shares of Common Stock outstanding as of the date hereof, less
(2) the sum of (a) the Common Shares issued at the Closing and any shares of
Common Stock issued at the closing of a subsequent financing plus (b) any
Anti-Dilution Shares (such number of shares, the “Issuable Maximum”). Each
Investor shall be entitled to a portion of the Issuable Maximum equal to the
quotient obtained by dividing (x) the aggregate number of Common Shares issued
and sold to such Investor on the Closing by (y) the aggregate number of shares
of Common Stock issued and sold by the Company on the closing of the subsequent
financing.
     (d) The Investors agree that any term or provision of the Agreement or this
Addendum may be modified by consent of those Investors who hold a majority of
the outstanding Common Shares issued pursuant to the Agreement at the time of
such consent, which modification shall be binding on all Investors.

 



--------------------------------------------------------------------------------



 



ADDENDUM NO. 2 TO SECURITIES PURCHASE AGREEMENT
This Addendum No. 2 to the Securities Purchase Agreement (the “Addendum”) is
made as of December ___, 2007 by and between Solar Power, Inc., a California
corporation (the “Company”), and the investors listed on the Schedule of
Investors (individually, an “Investor” and collectively, the “Investors”)
attached as Exhibit A to the Securities Purchase Agreement dated as of the date
hereof by and among the Company and the Investors (the “Agreement”). Capitalized
terms not specifically defined hereunder shall have the meanings assigned to
them under the Agreement.

  1.   The Agreement is hereby amended to remove all reference to Participating
Shareholders, as that term is defined in paragraph A in the Background of the
Agreement, and the Participating Shareholders will not offer or sell any
securities pursuant to the Agreement. Accordingly, the Participating
Shareholders will not deliver any shares of Common Stock at Closing, and will
receive no portion of any proceeds pursuant to the Agreement. Accordingly,
Sections 2.2(b) and 2.2(d) of the Agreement are deleted in their entirety, and
all of Article IV is deleted, as well as all other references to Participating
Shareholders found elsewhere in the Agreement. Notwithstanding any other term or
provision in the Agreement, the Participating Shareholders may be granted
registration rights by the Company with respect to the aggregate 300,000 shares
identified in the Agreement prior to this Addendum, subject to further
restrictions as the Company’s Board of Directors may deem appropriate, in
exchange for their withdrawal from participation pursuant to the Agreement.    
2.   All other terms and conditions of the Agreement, including Addendums
thereto, remain unchanged, and in full force and effect. No signatures other
than the Company and the Investors shall be required to effect the consummation
of the transactions contemplated by the Securities Purchase Agreement.

